DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jo et al., U.S. Pat. App. Pub. No. 2012/0030414 A1 [cited by applicant and applied in grandparent application].
As per claim 1, Jo shows an electronic processing system, comprising: a host device having a chassis (paragraph [0041]); a first storage device (20) communicatively coupled to the host device inside the chassis; a second storage device (30) communicatively coupled to the host device inside the chassis; and logic communicatively coupled to the first storage device to: provide a first interface between the first storage device and the host device, and provide a .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Canepa et al., U.S. Pat. App. Pub. No. 2013/0086336 A1 [cited by applicant].
As per claim 1, Canepa shows an electronic processing system, comprising: a host device having a chassis (fig.1A,(100)); a first storage device (110A) communicatively coupled to the host device inside the chassis; a second storage device (120A) communicatively coupled to the host device inside the chassis; and logic (180) communicatively coupled to the first storage device to: provide a first interface between the first storage device and the host device (151), and provide a second interface directly between the first storage device and the second storage device ((152) and paragraphs [0591-0597,0602-0604]). Canepa shows all of the elements recited in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,430,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes all of the elements of application claim 1 plus some others.
Application
‘333 Patent
1. An electronic processing system, comprising: a host device having a chassis; a first storage device communicatively coupled to the host device inside the chassis; a 
identify a destination storage device that is to receive one or more of a data or a command, determine a first path to the destination storage device, wherein the first path is to include at least one receiving storage device that is to forward the one or more of the data or the command to the destination storage device, send the one or more of the data or the command along the first path, identify that an acknowledgement has not been received from a non-responsive storage device of the at least one receiving storage device, in response to the acknowledgement not being received, determine a second path to the destination storage device, wherein the second path is to omit the non-responsive storage device, and send the one or more of the data or the command along the second path.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/GLENN A. AUVE/Primary Examiner, Art Unit 2186